This is the second appeal in this case. The nature of the case is explained in the elaborate opinion of Chief Justice Fisher, reported in 81 S.W. Rep., 991. The judgment then standing against appellant was affirmed by this court, but the Supreme Court sustained an objection to the trial judge's charge upon the measure of damages, and the case was remanded for another trial (99 Tex. 28). On all the other points of law, this court's decision was approved by the Supreme Court.
After the case was remanded Mrs. McVey, one of the plaintiffs, died, and the suit was prosecuted on behalf of the other plaintiffs, who are minors, by their duly appointed guardian. There was another jury trial, resulting in a verdict and judgment for the four plaintiffs for $12,000, apportioned equally among them. The defendant has again appealed and presents the case to this court upon an elaborate brief containing many assignments of errors. Most of the questions presented, and especially the most important questions involved in the case, were decided on the former appeal, and it is unnecessary that they be discussed in this opinion, which will be limited to a consideration of some of the additional questions presented for decision.
After the jury had been selected and before the pleadings had been read or any evidence offered, the defendants filed a motion asking to have the jury kept together and not permitted to separate from that time until they return a verdict, which motion was overruled, and the jury permitted to separate at noon and at night, after being cautioned in the usual manner. It is not shown that they were permitted to separate after the case was finally submitted to them and they retired to consider of their verdict. The *Page 185 
reason assigned for the request embodied in the motion was that the case had excited great interest throughout the county, and that a great deal of sympathy existed in behalf of the plaintiffs. The motion was not verified, but, conceding the facts to be correctly stated therein, we hold that the assignment of error which complains of the action of the court in overruling the motion is untenable. There is no statute requiring juries in civil cases to be kept together from the time the trial begins until its close; and therefore the motion was addressed to the sound discretion of the court, and we find no reason for holding that that discretion was abused. We see no more reason for the supposition that improper influences would be brought to bear upon jurors in this case in behalf of the plaintiffs, than in any other case of equal magnitude. The mere fact of the existence of much sympathy for plaintiffs does not warrant the inference that anyone would attempt to improperly influence a juror.
Over the defendant's objection the plaintiffs were permitted to read from the stenographic report of Mrs. McVey's testimony given at the former trial, to the effect that on the occasion in question her husband, the deceased, did not have the number of men with him he had on former occasions; that sometimes he had six men working under him, while on the occasion in question he had only four. In its answer the defendant charged McVey, the deceased, with contributory negligence in failing to send a man each way with flags while the push-car was being loaded, and that defense was by the charge of the court submitted to the jury. The evidence complained of was admissible upon that phase of the case. In determining whether or not a man of ordinary prudence would have sent out flagmen on the occasion in question, it was proper to take into consideration the number of men at his disposal, because it was necessary for him to retain enough men to load the push-car.
Error is addressed to the action of the court in permitting Dr. White, over the defendant's objection, to testify that Mrs. McVey, the mother of the plaintiffs, and formerly a plaintiff herself, was not a strong, healthy woman. Under the pleadings and evidence, if entitled to recover, the plaintiffs were entitled to compensation on account of the fact that the death of their father deprived them of such personal attention, care, nurture and counsel as they would have received from him had he not been killed. There was testimony tending to show that he was very much attached to and interested in his children; and it is not unreasonable to suppose that the amount of attention, care and nurture which would be bestowed by such a father would depend upon the amount given by the mother, and the latter would be in proportion to her strength and ability. Hence we hold that the evidence referred to was admissible as bearing upon that question (Ry. v. Younger, 38 S.W. Rep., 1121). Furthermore, the only objection made to the testimony was that it was immaterial, remote and speculative. It was not objected to as calculated to improperly influence the jury. While time ought not to be consumed in hearing immaterial testimony, the mere fact that such testimony *Page 186 
is admitted does not afford ground for reversal when it is not contended that the complaining litigant was injured by the testimony. It is also proper to note in this connection that the court gave a charge instructing the jut that the plaintiffs were not entitled to recover anything on account of any loss or injury which their mother may have sustained, and could recover only for such pecuniary loss as had been sustained by them on account of the death of their father.
The action of the court in permitting the plaintiffs, while introducing their evidence in rebuttal, to read from the stenographer's report the cross-examination and recross-examination of two of defendant's witnesses affords no sufficient ground for reversal. The objections were that all the testimony of said witnesses had been read in evidence by the defendant from the statement of facts made in the former case, and that the testimony was not rebuttal. The objections made were addressed to the discretion of the court, and it is not shown that such discretion was abused.
There are several assignments of error which complain of the court's charge, and others complaining of the refusal of requested instructions, and still others which assail the verdict of the jury. We think the court's charge, supplemented by instructions given at the defendant's request, presented the law of the case quite as favorably to the defendant as it was entitled to have it presented, and no error was committed in refusing requested instructions.
Testimony was submitted which supports the findings of the jury, which findings are adopted by this court, to the effect that the defendant was guilty of negligence, as pointed out in our former opinion, and that the deceased was not guilty of negligence in attempting to remove the push-car from the track for the purpose of preventing injury to the passengers upon the approaching train.
No reversible error has been shown and the judgment is affirmed.
Affirmed.
Writ of error refused.